Citation Nr: 0948954	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for colon cancer with 
resection and treatment, to include as a result of exposure 
to herbicides.

2.  Entitlement to service connection for liver cancer with 
resection and treatment, to include as secondary to colon 
cancer.

3.  Entitlement to service connection for numbness of the 
left arm and hand.

4.  Entitlement to service connection for peripheral 
neuropathy of the right arm and both lower extremities, to 
include as a result of exposure to herbicides.

5.  Entitlement to service connection for a skin condition, 
to include as a result of exposure to herbicides.

6.  Entitlement to service connection for enlarged prostate, 
to include as a result of exposure to herbicides.

7.  Entitlement to service connection for a low back 
condition.

8.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) (claimed as heartburn).

9.  Entitlement to service connection for a left knee 
condition.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

In September 2008, the Veteran requested a video conference 
hearing at the RO before a Veterans Law Judge of the Board.  
See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2009).  The Veteran 
was notified by letter in December 2009 that such hearing 
would take place on January 25, 2010 at the RO.  However, the 
Veteran's case was erroneously transferred to the Board.

Accordingly, the case is REMANDED for the following action:

Return the claims file to the RO in 
time for the Veteran's scheduled video 
conference hearing before a Veterans 
Law Judge.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

